Response to Amendment
1.	This action is in response to the request for reconsideration filed on 8/9/2022.
2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more and stand rejected.
3.	As per applicant’s request claims 1-20 has been considered but they are not persuasive.
4.	 Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nucci et al USPN 10,601 ,956 in view of Hoffberg et al USPN 7,904,187

In remarks applicant argues,
Determining, by the service, one or more impact areas of the first feature using the data tokens and wherein the providing of the recommendation is based on the determined impact areas.

In response to an applicant’s arguments,
It was noted that cited reference Nucci et al discloses or teaches determining, by the service, one or more impact areas of the first feature using the data tokens and wherein the providing of the recommendation is based on the determined impact areas (column 5, line 54, the connector client 158 has the same set of functions but instead of authenticating connections, it sends an authentication token to the connector server 146. Both components implement a keep-alive and reconnection mechanism to maintain a continuous connection). Therefore, examiner interprets that generating a token which has similar funcatiliaty as reference has cited is not different than applicant is concern with because JSON Web Token, is an open standard used to share security information as applicant has also cited in specification. 

In remarks applicant argues,
 Providing a recommendation of any kind to a tenant of a computing environment to enable a feature or not.

In response to an applicant’s arguments,
It was noted that cited reference Nucci et al discloses or teaches providing a recommendation of any kind to a tenant of a computing environment to enable a feature or not (column 3, line 3, the SDP system is a unified software system that enables the enterprise to adapt quickly with new innovations while optimizing existing investment. This is achieved by providing onboarding, integration and availability of data, as well as the ability to identify, extract and operate on different types of data, using platform capabilities in terms of building blocks, such as machine learning and microservices. One goal is to provide application developers and enterprises with a common set of tools and capabilities that can be leveraged, reused, shared and integrated without the need for highly specialized skills, such as machine learning experts or data scientists, to use the platform. The platform enables developers to focus on their business logic implementation, while using highly customizable building blocks and features) and (column 12, line 22, for assisting the SDP governance process and employing a Role-based Access Control (RBAC) model, the SDP defines its node ownership and access relationship—for central and remote nodes. This is illustrated in FIG. 9. In this model 700 shown in FIG. 9, a node 710 maps to a physical entity 720 located at a particular geographical location 730. The physical entity 720 is configured according to a size model 740. A tenant administrator (admin) 750 manages users 760, and both the tenant admin 750 and the users 760 belong to an organization 770 that has a site 780 that belongs to the geographical location 730). Therefore, examiner interprets that reference allows and administer tenant process and developers to focus on their business logic implementation, while using highly customizable building blocks and features.

In remarks applicant argues and disagree,
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	
In response to an applicant’s arguments,
The limitation of identifying by the service and extorting by the service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the by a processor language, identifying in the context of this claim encompasses the user manually identifying and extracting. Similarly, the limitation of determining by the service and providing by the service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the by a processor language, identifying in the context of this claim encompasses the user thinking that the extracting will be done. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, it appears to be a Mental Processes of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using a processor to perform both identifying and determining. The processor in both steps is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function of providing and extracting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform providing no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For dependent claims 2-7, 9-14 and 16-20 the claims do not remedy claims 1, 8 and 15 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191